DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Response to Amendment
	The amendment filed 04/14/2021 has been entered.  Claims 1, 5, 8-12, and 14-18 remain pending.
	The previous rejections of claims 1, 3, 6, 10-12, and 14-17, and 19 under 35 USC 103 as being unpatentable over Bekiarian et al. (US 6,153,681) in view of Umino et al. (US 2014/0135438 A1) are withdrawn in light of Applicant’s amendment.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, there is no step of manufacturing an article.  It is suggested to add a step to manufacture the article.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends on cancelled claim 3.  Claim 17 depends on cancelled claim 6.  Both claims 16 and 17 are incomplete.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gayer et al. (EP 0885928 A1) in view of Tanaka et al. (US 2006/0235140 A1) as evidenced by Avantaneo et al. (US 2014/0323661 A1) and Chernysheva et al. (US 2014/0213730 A1).
	Regarding claims 1, 5 and 10, Gayer et al. discloses a composition comprising fluorinated thermoplastic elastomer having a block structure with at least a fluorinated polymeric segment of type B having elastomeric properties and at least a fluorinated polymeric segment of type A having plastomeric properties (P2/L38-46).  Gayer et al. discloses the fluorinated thermoplastic elastomers of the A-B-A type, wherein A is a plastomeric segment and B is an elastomeric segment (B-A-B of the instant claims) (P2/L11-22).  Gayer et al. discloses the elastomeric segment or block comprises as mol%: (a) VDF 45-85%, HFP (hexafluoropropylene) 15-45%, TFE 0-30% or (b) VDF 50-80%, PAVE 5-50%, TFE 0-20% (P4/L42-49).  Gayer et al. discloses the plastomeric or thermoplastic block comprises modified polyvinylidene fluoride containing small amounts, between 0.1 and 10 mol%, of one or more fluorinated comonomers (P4/L56-P5/L14).  The composition may contain pigments (P2/L49-51).  	 
	However, Gayer et al. does not disclose the pigment is organic.  Tanaka et al. teaches a fluorine-containing elastomer comprising a thermoplastic fluorine rubber [0020, 0022].  The composition may comprise an organic pigment [0114].  The organic pigment includes isoindolinone pigment, a quinoacridone pigment, a diketopyrrolopyrrole pigment, and an anthraquinone pigment [0117].  Gayer et al. is concerned with seal material [0017].  Gayer et al. and Tanaka et al. are analogous art concerned with the same field of endeavor, namely fluorine containing thermoplastic compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the pigment per the teachings of Gayer et al. with the organic pigment as per the teachings of Tanaka et al., and the 
	However, Gayer et al. do not disclose the elastomeric fluoropolymer has a heat of fusion of less than 5 J/g, as measured according to ASTM D3418-08.  Per the teachings of Avataneo et al. (US 2014/0323661 A1), similar vinylidene fluoride elastomers have a heat of fusion, as determined according to ASTM D3418-08, is less than 5 J/g [0065].  
	However, Gayer et al. do not disclose the thermoplastic fluoropolymer has a heat of fusion of from 10 J/g to 90 J/g, as measured according to ASTM D3418-08.  Per the teachings of Chernysheva et al., the semicrystalline thermoplastic VDF polymer generally has a heat of fusion, measured according to ASTM standard D 3418, of at least 5 J/g which encompasses the claimed range and would be expected to have similar properties [0065].  
	Regarding claim 12, Gayer et al. disclose sealing elements, such as shaft seals or O-rings (P2/L23-26, P2/L36-37).
	
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gayer et al. (EP 0885928 A1) in view of Tanaka et al. (US 2006/0235140 A1) as evidenced by Avantaneo et al. (US 2014/0323661 A1) and Chernysheva et al. (US 2014/0213730 A1) as applied to claim 1 above, and further in view of Arcella et al. (US 5,612,419).
Regarding claims 8 and 18, Gayer et al. disclose a composition as shown above in claim 1.
	However, Gayer et al. does not disclose the weight ratio between blocks (A) and blocks (B) in the fluorinated thermoplastic elastomer is comprised between 5:95 and 95:5.  Arcella et al. teach the weight ratio between elastomeric segments and plastomeric segment s in the thermoplastic elastomer is between 50:50 and 95:5 (C4/L4-8).  Arcella et al. is concerned with .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gayer et al. (EP 0885928 A1) in view of Tanaka et al. (US 2006/0235140 A1) as evidenced by Avantaneo et al. (US 2014/0323661 A1) and Chernysheva et al. (US 2014/0213730 A1)as applied to claim 1 above.
Regarding claim 9, Gayer et al. discloses a composition as shown above in claim 1.  Gayer et al. discloses the fluorinated thermoplastic elastomers are obtained by radical polymerization of fluorinated monomers in the presence of an iodinated chain transfer agent (P2/L11-22).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gayer et al. (EP 0885928 A1) in view of Tanaka et al. (US 2006/0235140 A1) as evidenced by Avantaneo et al. (US 2014/0323661 A1) and Chernysheva et al. (US 2014/0213730 A1) as applied to claim 1 above.
Regarding claim 11, Gayer et al. discloses the composition as shown above in claim 1.  Gayer discloses the composition is mixed in a single screw extruder as shown in Example 1A.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gayer et al. (EP 0885928 A1) in view of Tanaka et al. (US 2006/0235140 A1) as evidenced by Avantaneo et al. (US 2014/0323661 A1) and Chernysheva et al. (US 2014/0213730 A1) as applied to claim 12 above.
Regarding claim 15, Gayer et al. discloses the article as shown above in claim 12.  Gayer discloses the composition extruded into pellets and then compression molded as shown in Example 1A.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Gayer et al. (EP 0885928 A1) do not teach or suggest a method for manufacturing an article wherein the method comprises processing a composition comprising at least one polymer in the presence of the composition (C) according to claim 1 as processing aid.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 8-12, 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767